DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 7, 2021 and March 19, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US publication 20200119926 granted to Buki.
Regarding claim 1, Buki meets the claimed limitations as follows:
“A database network system for decentralized data distribution, comprising: a plurality of nodes communicating in a hierarchical construct based on a trusted score assigned to each node of said plurality of nodes, wherein a node of said plurality of nodes in said hierarchical construct is configured to receive a data block from a parent node and distribute said data block to at least two child nodes, wherein said parent node has a higher trusted score than said node and wherein said node has a higher trusted score than each of said at least two child nodes, wherein said node is configured to validate said data block based on one or more trusted scores of one or more nodes in an upstream distribution path of said data block, and wherein each of said plurality of nodes comprises a copy of said hierarchical construct.” see paragraphs [0042] ( . . . The network is mainly comprised of nodes grouped in federations. The federations are organized in a hierarchical manner in a pyramidal or branching tree structure. . .); [0077] (. . . the hierarchical validation process is triggered by forwarding the signed Transaction 422 to the upper Federation 406 as part of an inter-federation transaction . . .); [0087] (All IFBs Level N−1 602 and IFBs Level N+1 validated and selected for the next block 606 are separated into the component individual transactions. At Step 708, the transactions 610 of all IFBs are then sorted by destination and a new set of IFBs 604 is created 708. The new IFBs 604 (IFBs Level N) are based on the parent or child destination of each transaction. At Step 710, each new IFB Level N 604 is then cryptographically signed by a minimum required number of validator nodes at Federation Level N 104. In some embodiments, the total required Validator Nodes 204 varies based on a reputation score given to each node, in which case the minimum required can be a minimum total reputation score. . .); and Figures 1, 7 and 8. 
Regarding claim 2, Buki meets the claimed limitations as follows:
“The database network system of claim 1, wherein said data block comprises a cryptographic hash of a previous data block in a blockchain network comprising said previous data block and said data block, wherein said node is configured to further validate said data block based on said cryptographic hash.” see paragraphs [0003] (. . .  Computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block. This validation process includes solving a computationally difficult problem that is also easy to verify . . .) and [0004] ( . . .each block refers to or includes a cryptographic hash value of the prior block.). 
Regarding claim 3, Buki meets the claimed limitations as follows:
“The database network system of claim 1, wherein said node is configured to distribute said data block to at most two child nodes.” see paragraph [0073] (. . . are all broadcasted IFBs received by the top federation from all the children federation 616. In the example, only 2 of the 3 children have broadcasted an IFB 602/618. . . .); and Figures 3 and 6. 
Regarding claim 4, Buki meets the claimed limitations as follows:
“The database network system of claim 1, wherein said data block is signed by a user private key, wherein said user private key is configured for verification by a user public key, wherein said user public key is stored on a blockchain network, and wherein said each node of said plurality of nodes is configured to verify said user private key using said user public key.” see paragraphs [0006] ( . . . blockchain transactions are created through cryptography such as, for example, public key cryptography . . .) and [0077] (. . .  Validate the signatures in the transaction. . .). 
Regarding claim 5, Buki meets the claimed limitations as follows:
“The database network system of claim 4, wherein said data block is signed by an application private key, wherein said application private key is configured for verification by an application public key, wherein said application public key is stored on said blockchain network, and said each node of said plurality of nodes is configured to verify said application private key using said application public key.” see paragraphs [0006] and [0077]. 
Regarding claim 6, Buki meets the claimed limitations as follows:
“A database network system for decentralized data distribution, comprising: a plurality of nodes communicating in a dynamic hierarchical construct comprising a top node, wherein a node of said plurality of nodes in said dynamic hierarchical construct is configured to receive a data block from a parent node and distribute said data block to at least two child nodes, wherein said node is configured to validate said data block based on an upstream distribution path of said data block to said top node, wherein said dynamic hierarchical construct is configured to change said top node with each data block, and wherein each of said plurality of nodes comprises a copy of said dynamic hierarchical construct.” see paragraphs [0042] ( . . . The network is mainly comprised of nodes grouped in federations. The federations are organized in a hierarchical manner in a pyramidal or branching tree structure. . .); [0077] (. . . the hierarchical validation process is triggered by forwarding the signed Transaction 422 to the upper Federation 406 as part of an inter-federation transaction . . .); [0087] (All IFBs Level N−1 602 and IFBs Level N+1 validated and selected for the next block 606 are separated into the component individual transactions. At Step 708, the transactions 610 of all IFBs are then sorted by destination and a new set of IFBs 604 is created 708. The new IFBs 604 (IFBs Level N) are based on the parent or child destination of each transaction .. . .); and Figures 1, 7 and 8. 
Regarding claim 7, Buki meets the claimed limitations as follows:
“The database network system of claim 6, wherein said dynamic hierarchical construct is based on a trusted score assigned to each node of said plurality of nodes, wherein said parent node has a higher trusted score than said node and wherein said node has a higher trusted score than each of said at least two child nodes, wherein said node is configured to validate said data block based on one or more trusted scores of one or more nodes in said upstream distribution path of said data block.” see paragraphs [0042]; [0077]; [0087] (. . . At Step 710, each new IFB Level N 604 is then cryptographically signed by a minimum required number of validator nodes at Federation Level N 104. In some embodiments, the total required Validator Nodes 204 varies based on a reputation score given to each node, in which case the minimum required can be a minimum total reputation score. . .); and Figures 1, 7 and 8. 
Regarding claim 8, Buki meets the claimed limitations as follows:
“The database network system of claim 6, wherein said data block comprises a cryptographic hash of a previous data block in a blockchain network comprising said previous data block and said data block, wherein said node is configured to further validate said data block based on said cryptographic hash.” see paragraphs [0003] (. . .  Computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block. This validation process includes solving a computationally difficult problem that is also easy to verify . . .) and [0004] ( . . .each block refers to or includes a cryptographic hash value of the prior block.). 
Regarding claim 9, Buki meets the claimed limitations as follows:
“The database network system of claim 6, wherein said node is configured to distribute said data block to at most two child nodes.” see paragraph [0073] (. . . are all broadcasted IFBs received by the top federation from all the children federation 616. In the example, only 2 of the 3 children have broadcasted an IFB 602/618. . . .); and Figures 3 and 6.. 
Regarding claim 10, Buki meets the claimed limitations as follows:
“The database network system of claim 6, wherein said data block is signed by a user private key, wherein said user private key 1s configured for verification by a user public key, wherein said user public key is stored on a blockchain network, and wherein said each node of said plurality of nodes is configured to verify said user private key using said user public key.” see paragraphs [0006] ( . . . blockchain transactions are created through cryptography such as, for example, public key cryptography . . .) and [0077] (. . .  Validate the signatures in the transaction. . .). 
Regarding claim 11, Buki meets the claimed limitations as follows:
“The database network system of claim 10, wherein said data block is signed by an application private key, wherein said application private key is configured for verification by an application public key, wherein said application public key is stored on said blockchain network, and said each node of said plurality of nodes is configured to verify said application private key using said application public key.” see paragraphs [0006] and [0077]. 

Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for constructing a database network of nodes for decentralized distribution of data among the nodes. Independent claim 12 recites the uniquely distinct features of “(a) using a plurality of tests, assaying a computing power of each of said plurality of nodes substantially simultaneously, wherein said each of said plurality of nodes receives a different test of said plurality of tests; (b) determining a test score for said each of said plurality of nodes based at least in part on said computing power determined in (a); (c) determining a trusted score for said each of said plurality of nodes, wherein said trusted score is based at least in part on a sum of said test score and an accumulated trusted score for said each of said plurality of nodes, if any; and (d)  generating a hierarchical construct of said plurality of nodes, wherein a node of said plurality of nodes in said hierarchical construct is configured to receive a data block from a parent node and distribute said data block to at least two child nodes, wherein said parent node has a higher trusted score than said node and wherein said node has a higher trusted score than each of said at least two child nodes”. The cited prior arts fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437